Exhibit 10.5

[FORM OF SENIOR CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THIS NOTE NOR THE SECURITIES INTO WHICH THIS
NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF
THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(c)(iii) AND 16(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
TO PERMITTED SENIOR INDEBTEDNESS (AS DEFINED BELOW) IN THE MANNER AND TO THE
EXTENT SET FORTH IN SECTION 28 BELOW.

THE WET SEAL, INC.

SENIOR CONVERTIBLE NOTE

 

Issuance Date: March 26, 2014    Original Principal Amount U.S. $        

FOR VALUE RECEIVED, The Wet Seal, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to HUDSON BAY MASTER FUND LTD. or registered assigns (the
“Holder”) in cash and/or in shares of Common Stock (as defined below) the amount
set out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion, amortization or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below), on any
Installment Date (as defined below) with respect to the Installment Amount (as
defined below) due on such Installment Date, acceleration, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the applicable Interest Rate (as
defined below) from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable, whether upon an Interest Date (as
defined below), any Installment Date, the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Convertible Note (including all Senior Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Convertible Notes issued pursuant to the Securities Purchase
Agreement (as defined below) on the Closing Date (as defined below)
(collectively, the “Notes” and such other Senior Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 30.

(1) PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as
defined in Section 22(b)) on such Principal and Interest. Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

(2) INTEREST.

(a) Interest on this Note shall commence accruing on the Issuance Date at the
Interest Rate and shall be computed on the basis of a 360-day year and twelve
30-day months, shall compound (to



--------------------------------------------------------------------------------

the extent not paid on the applicable Interest Date (as defined below)) each
calendar month and shall be payable in arrears for each calendar month on
April 26, 2014 and every calendar month anniversary thereafter through and
including the Maturity Date, or, if any such date falls on a Holiday, the next
day that is not a Holiday (each, an “Interest Date”). Interest shall be payable
to the record holder of this Note (i) in cash, in shares of Common Stock or in a
combination of cash and shares of Common Stock in accordance with Section 8 on
each Interest Date that coincides with an Installment Date (an “Installment
Interest Date”) and (ii) in shares of Common Stock (“Interest Shares”) on each
Interest Date that does not coincide with an Installment Date (a
“Non-Installment Interest Date”) so long as there has been no Equity Conditions
Failure; provided, however, that the Company may, at its option following notice
to the Holder, pay Interest on any Non-Installment Interest Date in cash (“Cash
Interest”) or in a combination of Cash Interest and Interest Shares. The Company
shall deliver a written notice (each, an “Interest Election Notice”) to each
holder of the Notes on or prior to the applicable Interest Notice Due Date (the
date such notice is delivered to the Holder, the “Interest Notice Date”) which
notice shall (i) confirm either (A) that Interest to be paid on such
Non-Installment Interest Date shall be paid entirely in Interest Shares, or
(B) that the Company elects to pay Interest as Cash Interest or a combination of
Cash Interest and Interest Shares and specifies the amount of Interest that
shall be paid as Cash Interest and the amount of Interest, if any, that shall be
paid in Interest Shares, and (ii) if any Interest is to be paid in Interest
Shares, certifies that there has been no Equity Conditions Failure as of such
Interest Notice Date. If the Company does not timely deliver an Interest
Election Notice in accordance with this Section 2, then the Company shall be
deemed to have delivered an irrevocable Interest Election Notice confirming the
payment of Interest in Interest Shares and shall be deemed to have certified
that there has been no Equity Conditions Failure in connection with any such
Interest Payment on the applicable Interest Notice Date and Non-Installment
Interest Date. The Company shall pay the applicable Interest pursuant to this
Section 2 and the corresponding Interest payments of the Other Notes pursuant to
the corresponding provisions of the Other Notes in the same ratio of the
Interest being paid in Interest Shares and/or Cash Interest. If there is an
Equity Conditions Failure as of the Interest Notice Date, then unless the
Company has elected to pay such Interest as Cash Interest, the Interest Notice
shall indicate that unless the Holder waives the Equity Conditions Failure, the
Interest shall be paid as Cash Interest. If the Company confirmed (or is deemed
to have confirmed by operation of this Section 2) the payment of the applicable
Interest in Interest Shares, in whole or in part, and if there was no Equity
Conditions Failure as of the applicable Interest Notice Date (or is deemed to
have certified that there has been no Equity Conditions Failure in connection
with such Interest payment in Interest Shares by operation of this Section 2)
but an Equity Conditions Failure occurred between the applicable Interest Notice
Date and any time prior to the applicable Non-Installment Interest Date (the
“Interest Intermediate Period”), the Company shall provide the Holder a
subsequent notice to that effect indicating that unless the Holder waives the
Equity Conditions Failure, the Interest shall be paid in cash. If there has been
an Equity Conditions Failure (or such Equity Conditions Failure is not waived in
writing by the Holder) during such Interest Intermediate Period, then at the
option of the Holder, the Holder may require the Company to pay the amount of
Interest payable on the applicable Non-Installment Interest Date as Cash
Interest. Interest to be paid on a Non-Installment Interest Date in Interest
Shares shall be paid in a number of fully paid and nonassessable shares (rounded
to the nearest whole share in accordance with Section 3(a)) of Common Stock
equal to (i) the amount of Interest payable on such Interest Date less any Cash
Interest paid, divided by (ii) the lower of (x) the Conversion Price in effect
on the applicable Non-Installment Interest Date and (y) the Installment
Conversion Price in effect on the applicable Non-Installment Interest Date.

(b) When any Interest Shares are to be paid on a Non-Installment Interest Date,
the Company shall (i) (a) provided that the Company’s transfer agent (the
“Transfer Agent”) is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of Interest
Shares to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal At Custodian system, or
(b) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver on the applicable Non-Installment
Interest Date, to the address set forth in the register maintained by the
Company for such purpose pursuant to the Securities Purchase Agreement or to
such address as specified by the Holder in writing to the Company at least two
(2) Business Days prior to the applicable Non-Installment Interest Date, a
certificate, registered in the name of the Holder or its designee, for the
number of Interest Shares to which the Holder shall be entitled, and (ii) with
respect to each Non-Installment Interest Date, pay to the Holder, in cash by
wire transfer of immediately available funds, the amount of any Cash Interest.

 

2



--------------------------------------------------------------------------------

(c) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount (as defined in Section 3(b)(i)) on each
Conversion Date (as defined in Section 3(c)(ii)) in accordance with
Section 3(c)(i). From and after the occurrence and during the continuance of an
Event of Default, the Interest Rate shall be increased to eighteen percent
(18.0%) (the “Default Rate”). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided, that the Interest
as calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default; provided, further, that for the purpose of this
Section 2, such Event of Default shall not be deemed cured unless and until any
accrued and unpaid Interest shall be paid to the Holder, including, without
limitation, Interest accrued at the Default Rate. The Company shall pay any and
all transfer, stamp, issuance and similar taxes that may be payable with respect
to the issuance and delivery of Interest Shares.

(3) CONVERSION OF NOTES. At any time or times after the Issuance Date, this Note
shall be convertible into validly issued, fully paid and non-assessable shares
of Common Stock on the terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, amortized, deferred, accelerated, redeemed or otherwise with respect
to which this determination is being made, (B) accrued and unpaid Interest with
respect to such Principal and (C) accrued and unpaid Late Charges, if any, with
respect to such Principal and Interest.

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $1.84 per share, subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile or electronic mail (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first
(1st) Business Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile or electronic mail a confirmation of receipt
of such Conversion Notice to the Holder and the Transfer Agent. On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”), the Company shall (x) provided that the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit Withdrawal At Custodian system or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a

 

3



--------------------------------------------------------------------------------

certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If this
Note is physically surrendered for conversion as required by Section 3(c)(iii)
and the outstanding Principal of this Note is greater than the Principal portion
of the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date,
irrespective of the date such Conversion Shares are credited to the Holder’s
account with DTC or the date of delivery of the certificates evidencing such
Conversion Shares, as the case may be. In the event that the Holder elects to
convert a portion of the Principal amount of this Note prior to any applicable
Installment Date, the Conversion Amount so converted shall be deducted in
reverse order starting from the final Installment Amount to be paid hereunder on
the final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Conversion Notice.
Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, the Company shall cause the Transfer Agent to
deliver unlegended shares of Common Stock to the Holder (or its designee) for
delivery via DTC to the transferee in connection with any sale of Registrable
Securities (as defined in the Registration Rights Agreement) with respect to
which the Holder has entered into a contract for sale, and delivered a copy of
the prospectus included as part of the particular Registration Statement (as
defined in the Registration Rights Agreement) to the extent applicable, after
the effective date of such Registration Statement and prior to the Holder’s
receipt of the notice of a Grace Period (as defined in the Registration Rights
Agreement) and for which the Holder has not yet settled.

(ii) Company’s Failure to Timely Convert. If the Company shall fail on or prior
to the Share Delivery Date to issue and deliver a certificate to the Holder, if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or credit the Holder’s balance account with DTC, if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion of any Conversion Amount (a “Conversion
Failure”), and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) Common Stock to deliver in satisfaction of a
sale by the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Trading Days after the Holder’s request and in the Holder’s
discretion, either (x) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue and deliver such
certificate or credit the Holder’s balance account with DTC for the shares of
Common Stock to which the Holder is entitled upon the Holder’s conversion of the
applicable Conversion Amount shall terminate, or (y) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such shares of Common Stock or credit the Holder’s balance account with DTC for
such shares of Common Stock and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the lowest Closing Sale Price of the Common
Stock on any Trading Day during the period commencing on the date of the
applicable Conversion Notice and ending on the date of such issuance and payment
under this clause (y).

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal amount of the Notes (and stated interest thereon)
held by such holders (the “Registered Notes”). The entries in the Register shall
be conclusive and binding for all purposes absent manifest error. The Company
and the holders of the Notes shall treat each Person whose name is recorded in
the Register as the owner of a Note for all purposes, including, without
limitation, the right to receive payments of Principal and Interest, if any,
hereunder, notwithstanding notice to the contrary. A Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register. Upon its receipt of a request to assign or sell all or
part of any Registered Note by a Holder, the Company shall record the
information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate Principal amount as the Principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 16. Notwithstanding anything to the contrary in this
Section 3(c)(iii), a Holder may assign any Note or any portion thereof to an
Affiliate of such Holder or a Related Fund of such Holder without delivering a
request to assign or sell such Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (x) the Company may

 

4



--------------------------------------------------------------------------------

continue to deal solely with such assigning or selling Holder unless and until
such Holder has delivered a request to assign or sell such Note or portion
thereof to the Company for recordation in the Register; (y) the failure of such
assigning or selling Holder to deliver a request to assign or sell such Note or
portion thereof to the Company shall not affect the legality, validity, or
binding effect of such assignment or sale and (z) such assigning or selling
Holder shall, acting solely for this purpose as a non-fiduciary agent of the
Company, maintain a register (the “Related Party Register”) comparable to the
Register on behalf of the Company, and any such assignment or sale shall be
effective upon recordation of such assignment or sale in the Related Party
Register. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges, if any,
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from this Note and one or more holder of Other Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of this Note and the Other Notes submitted for conversion, the Company,
subject to Section 3(d), shall convert from the Holder and each holder of Other
Notes electing to have this Note or the Other Notes converted on such date a pro
rata amount of such holder’s portion of the Note and its Other Notes submitted
for conversion based on the Principal amount of this Note and the Other Notes
submitted for conversion on such date by such holder relative to the aggregate
Principal amount of this Note and all Other Notes submitted for conversion on
such date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 21.

(d) Limitations on Conversions.

(i) Beneficial Ownership. The Company shall not effect the conversion of any
portion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to such conversion,
the Holder together with the other Attribution Parties collectively would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the shares of
Common Stock outstanding immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by the Holder and the other Attribution Parties shall
include the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (i) conversion or amortization of the remaining, nonconverted portion of
this Note beneficially owned by the Holder or any of the other Attribution
Parties and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any convertible notes or convertible preferred stock or warrants, including the
Other Notes and Warrants) beneficially owned by the Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this Section 3(d)(i). For purposes of this
Section 3(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the conversion of
the Note without exceeding the Maximum Percentage, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in the latest of
(i) the Company’s most recent Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other public filing with the SEC, as
the case may be, (ii) a more recent public announcement by the Company or
(iii) any other written notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding (the “Reported
Outstanding Share Number”). If the Company receives a Conversion Notice from a
Holder at a time when the actual number of outstanding shares of Common Stock is
less than the Reported Outstanding Share Number, the Company shall notify the
Holder in writing of the number of shares of Common Stock then outstanding and,
to the extent that such Conversion Notice would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 3(d)(i), to exceed
the Maximum Percentage, the Holder must notify the Company of a reduced number
of shares of Common Stock to be purchased pursuant to such Conversion Notice.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Trading Day confirm orally and in writing to

 

5



--------------------------------------------------------------------------------

the Holder the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon conversion
of this Note results in the Holder and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Maximum Percentage
of the number of outstanding shares of Common Stock (as determined under
Section 13(d) of the Exchange Act), the number of shares so issued by which the
Holder’s and the other Attribution Parties’ aggregate beneficial ownership
exceeds the Maximum Percentage (the “Excess Shares”) shall be deemed null and
void and shall be cancelled ab initio, and the Holder shall not have the power
to vote or to transfer the Excess Shares. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Note in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the Exchange Act. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock pursuant to the terms of this Note, and the Holder
shall not have the right to receive pursuant to the terms of this Note any
shares of Common Stock, if the issuance of such shares of Common Stock would
exceed the aggregate number of shares of Common Stock which the Company may
issue pursuant to the terms of the Notes without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company (i) obtains the approval of its shareholders as required by the
applicable rules of the Principal Market for issuances of Common Stock in excess
of such amount or (ii) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders. Until such approval or written opinion is
obtained, no purchaser of the Notes pursuant to the Securities Purchase
Agreement (the “Purchasers”) shall be issued in the aggregate, pursuant to the
terms of the Notes in an amount greater than the product of the Exchange Cap
multiplied by such Purchaser’s Holder Pro Rata Amount (with respect to each
Purchaser, the “Exchange Cap Allocation”). In the event that any Purchaser shall
sell or otherwise transfer any of such Purchaser’s Notes, the transferee shall
be allocated a pro rata portion of such Purchaser’s Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any holder of Notes shall convert all of such
holder’s Notes into a number of shares of Common Stock which, in the aggregate,
is less than such holder’s Exchange Cap Allocation, then the difference between
such holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such holder. In
the event that the Company is prohibited from issuing any Conversion Shares for
which a Conversion Notice has been received as a result of the operation of this
Section 3(d)(ii) (such number of Conversion Shares prohibited, the “Exchange Cap
Shares”), the Company shall pay cash in exchange for cancellation of the
Conversion Amount that is subject to such Conversion Notice in an amount equal
to the sum of (i) the product of (x) such number of Exchange Cap Shares and
(y) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date the Holder delivers the applicable
Conversion Notice with respect to such Exchange Cap Shares to the Company and
ending on the date of such issuance and payment under this Section 3(d)(ii) and
(ii) to the extent the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of Exchange Cap Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) from and after the six month anniversary of the Closing Date, (a) any
Current Information Failure (as defined in the Registration Rights Agreement)
and (b) a Registration Statement (or the prospectus contained therein)
registering all of the Holder’s Registrable Securities is unavailable to the
Holder for the

 

6



--------------------------------------------------------------------------------

resale of all of the Holder’s Registrable Securities in accordance with the
terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of five (5) consecutive Trading Days or for more than an
aggregate of thirty (30) Trading Days in any 365-day period (other than days
during an Allowable Grace Period (as defined in the Registration Rights
Agreement));

(ii) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of three (3) consecutive Trading Days or for
more than an aggregate of ten (10) Trading Days in any 365-day period;

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock (or cash amount in accordance with
Section 3(d)(ii), if applicable) within five (5) Business Days after the
applicable Conversion Date or exercise date (as the case may be) or (B) notice,
written or oral, to the Holder or any holder of the Other Notes, including by
way of public announcement or through any of its agents, at any time, of its
intention not to comply with a request for conversion of this Note or any Other
Notes into shares of Common Stock that is tendered in accordance with the
provisions of this Note or the Other Notes, other than pursuant to Section 3(d)
(and analogous provisions under the Other Notes);

(iv) except to the extent the Company is in compliance with Section 10(b) below,
at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the sum of (A) the number of
shares of Common Stock that the Holder would be entitled to receive upon a
conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise), and (B) the
number of shares of Common Stock that the Holder would be entitled to receive
upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants);

(v) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption,
Late Charges or other amounts), or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and/or Late Charges when and as due, in which case only
if such failure continues for a period of at least an aggregate of five
(5) Business Days;

(vi) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder (or its designee) via DTC for
transfer to a transferee in connection with the resale of such shares of Common
Stock to a transferee following the conversion or exercise (as the case may be)
of any Securities (as defined in the Securities Purchase Agreement) acquired by
the Holder under the Securities Purchase Agreement (including this Note) as and
when required by such Securities or the Securities Purchase Agreement, unless
otherwise then prohibited by applicable federal securities laws, and any such
failure remains uncured for at least five (5) days;

(vii) the occurrence of any redemption of or acceleration prior to maturity of
any Indebtedness of at least $350,000, in the aggregate, or any default of at
least $1,000,000 of Indebtedness, in the aggregate, of the Company or any of its
Subsidiaries (as defined in Section 3(a) of the Securities Purchase Agreement)
other than with respect to this Note or any Other Notes;

(viii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors, (E) admits in writing that it is
generally unable to pay its debts as they become due, (F) taking of any action
by any Person to commence a Uniform Commercial Code foreclosure sale or any
other similar action under federal, state or foreign law or (G) the taking of
corporate action by the Company or any Subsidiary in furtherance of any of the
foregoing;

 

7



--------------------------------------------------------------------------------

(ix) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries, or (C) orders the liquidation of the Company or any of
its Subsidiaries;

(x) a final judgment or judgments for the payment of money aggregating in excess
of $500,000 are rendered against the Company or any of its Subsidiaries and
which judgments are not, within ninety (90) days after the entry thereof,
bonded, discharged, settled or stayed pending appeal, or are not discharged
within ninety (90) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $500,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty
(30) days of the issuance of such judgment;

(xi) the Company and/or any Subsidiary, individually or in the aggregate, either
(i) fails to pay, when due, or within any applicable grace period, any payment
with respect to any Indebtedness in excess of $350,000 due to any third party
(other than, with respect to unsecured Indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$1,000,000, which

breach or violation permits the other party thereto to declare a default or
otherwise accelerate amounts due thereunder, or (ii) suffer to exist any other
circumstance or event that would, with or without the passage of time or the
giving of notice, result in a default or event of default of Indebtedness in an
amount in excess of $1,000,000, in the aggregate, under any agreement binding
the Company or any Subsidiary, which default or event of default would or is
likely to have a material adverse effect on the business, assets, operations
(including results thereof), liabilities, properties, condition (including
financial condition) or prospects of the Company or any of its Subsidiaries,
individually or in the aggregate;

(xii) other than as specifically set forth in another clause of this
Section 4(a), the Company or any of its Subsidiaries breaches any representation
or warranty in any material respect (except with respect to any representation
or warranty qualified by material or material adverse effect, in any respect) or
breaches any covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition of any
Transaction Document which is curable, only if such breach continues for a
period of at least an aggregate of five (5) consecutive Business Days;

(xiii) any breach or failure in any respect to comply with either Sections 8,
13(a), 13(b), 13(c) or 13(d) of this Note;

(xiv) any Subsidiary shall fail to perform or comply with any covenant or
agreement contained in the Guarantee Agreement (as defined in the Securities
Purchase Agreement) to which it is a party;

(xv) any material provision of the Guarantee Agreement shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Subsidiary intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Subsidiary or any
governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under the Guarantee Agreement;

(xvi) any material damage to, or loss, theft or destruction of, a material
amount of property of the Company, whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Company or any Subsidiary, if any such event or circumstance
could reasonably be expected to have a Material Adverse Effect (as defined in
the Securities Purchase Agreement);

 

8



--------------------------------------------------------------------------------

(xvii) a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that the Equity Conditions are satisfied or
that there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred; or

(xviii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

(b) Event of Default Redemption Right. Upon the occurrence of an Event of
Default with respect to this Note or any Other Note, the Company shall within
one (1) Business Day of obtaining knowledge thereof deliver written notice
thereof via facsimile or electronic mail and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem (an “Event of Default
Redemption”) all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to require the Company to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company in cash by wire transfer of immediately available funds at a price
equal to the greater of (x) 115% of the Conversion Amount being redeemed and
(y) the product of (A) the Conversion Amount being redeemed and (B) the quotient
determined by dividing (I) the greatest Closing Sale Price of the shares of
Common Stock during the period beginning on the date immediately preceding such
Event of Default and ending on the date Company makes the entire payment
required to be made under this Section 4(b), by (II) the lowest Conversion Price
in effect during such period (the “Event of Default Redemption Price”).
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 11. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 4, but subject to Section 3(d), until the Event of Default Redemption
Price (together with any interest thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Event of Default
Redemption Notice. The parties hereto agree that in the event of the Company’s
redemption of any portion of the Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Event of Default redemption premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements, if so requested by the Holder, to deliver to each holder
of Notes in exchange for such Notes a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to the
Notes, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of the Notes then
outstanding held by such holder, having similar conversion rights and having
similar ranking and security to the Notes, and satisfactory to the Required
Holders and (ii) except with respect to a Change of Control in which the Company
(or the Successor Entity, as applicable) complies with Section 5(b) in all
respects, the Successor Entity (including its Parent Entity) is a publicly
traded corporation whose common capital stock is quoted on or listed for trading
on an Eligible Market (a “Public Company”). Any security issuable or potentially
issuable to the Holder pursuant to the terms of this Note on the

 

9



--------------------------------------------------------------------------------

consummation of a Fundamental Transaction shall be registered and freely
tradable by the Holder without any restriction or limitation or the requirement
to be subject to any holding period pursuant to any applicable. Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. If the Successor Entity (or its Parent Entity) is a Public Company and
the Company (or the Successor Entity), as applicable, complies with Section 4(c)
below in all respects, upon consummation of a Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of such Fundamental Transaction, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property (except such items
still issuable under Section 6 which shall continue to be receivable thereafter)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, and without limiting Section 1(f) hereof, the
Holder may elect, at its sole option, by delivery of written notice to the
Company to waive this Section 5(a) to permit the Fundamental Transaction without
the assumption of this Note. In addition to and not in substitution for any
other rights hereunder, prior to the occurrence or consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities, cash, assets or other property with respect to
or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to insure that, and any applicable Successor
Entity or Successor Entities shall ensure that, and it shall be a required
condition to the occurrence or consummation of such Corporate Event that, the
Holder will thereafter have the right to receive upon conversion of this Note at
any time after the occurrence or consummation of the Corporate Event, shares of
Common Stock or Successor Capital Stock or, if so elected by the Holder, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property) purchasable upon the conversion of this Note prior to such Corporate
Event (but not in lieu of such items still issuable under Sections 6(a) and
6(b), which shall continue to be receivable on the Common Stock or on such
shares of stock, securities, cash, assets or any other property otherwise
receivable with respect to or in exchange for shares of Common Stock), such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which the Holder would have been entitled to receive upon the
occurrence or consummation of such Corporate Event or the record, eligibility or
other determination date for the event resulting in such Corporate Event, had
this Note been converted immediately prior to such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on conversion of this Note)
(the “Change of Control Consideration”). Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders. The provisions of this Section 5(a) shall apply similarly
and equally to successive Fundamental Transactions.

(b) Change of Control Redemption Right. No sooner than twenty-five (25) days nor
later than twenty (20) days prior to the consummation of a Change of Control,
but not prior to the public announcement of such Change of Control, the Company
shall deliver written notice thereof via facsimile or electronic mail and
overnight courier to the Holder (a “Change of Control Notice”). At any time
during the period beginning on the earlier to occur of (x) any oral or written
agreement by the Company or any of its Subsidiaries, upon consummation of which
the transaction contemplated thereby would reasonably be expected to result in a
Change of Control, (y) the Holder becoming aware of a Change of Control and
(z) the Holder’s receipt of a Change of Control Notice and ending twenty-five
(25) Trading Days after the date of the consummation of such Change of Control,
the Holder may require the Company to redeem (a “Change of Control Redemption”)
all or any portion of this Note by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the Conversion Amount the Holder is electing to require
the Company to redeem. The portion of this Note subject to redemption pursuant
to this Section 5(b) shall be redeemed by the Company in cash by wire transfer
of immediately available funds at a price equal to the greatest of (x) 115% of
the Conversion Amount being redeemed, (y) the product of (A) the Conversion
Amount being redeemed and (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding the earlier to occur of (x) the
consummation of the Change of

 

10



--------------------------------------------------------------------------------

Control and (y) the public announcement of such Change of Control and ending on
the date the Holder delivers the Change of Control Redemption Notice, by (II)
the lowest Conversion Price in effect during such period and (z) the product of
(A) the Conversion Amount being redeemed multiplied by (B) the quotient of
(I) the aggregate cash consideration and the aggregate cash value of any
non-cash consideration per share of Common Stock to be paid to the holders of
the shares of Common Stock upon consummation of such Change of Control (any such
non-cash consideration constituting publicly-traded securities shall be valued
at the highest of the Closing Sale Price of such securities as of the Trading
Day immediately prior to the consummation of such Change of Control, the Closing
Sale Price of such securities on the Trading Day immediately following the
public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the lowest
Conversion Price in effect during such period (the “Change of Control Redemption
Price”). Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 11 and shall have priority to payments to stockholders
in connection with a Change of Control. To the extent redemptions required by
this Section 5(b) are deemed or determined by a court of competent jurisdiction
to be prepayments of the Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any interest thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(b) (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock (or, if after the date of consummation of such Change of Control,
into the applicable Change of Control Consideration) pursuant to Section 3. In
the event of a partial redemption of this Note pursuant hereto, the Principal
amount redeemed shall be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Change of Control Redemption Notice. The parties
hereto agree that in the event of the Company’s redemption of any portion of the
Note under this Section 5(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any Change of Control
redemption premium due under this Section 5(b) is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder’s actual loss of its
investment opportunity and not as a penalty.

(6) DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), in each case excluding the issuance of the Designated
Securities in connection with the Designated Transactions, (“Distributions”),
then the Holder will be entitled to such Distributions as if the Holder had held
the number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for such Distribution or, if no such record is taken, the date as of which
the record holders of Common Stock are to be determined for such Distributions
(provided, however, that to the extent that the Holder’s right to participate in
any such Distribution would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such rights (and any rights under this Section 6(a) on such
initial rights or on any subsequent such rights to be held similarly in
abeyance) to the same extent as if there had been no such limitation).

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior

 

11



--------------------------------------------------------------------------------

to the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights (provided, however, that to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage (such
excess number of shares of Common Stock, the “Purchase Right Excess Shares”),
then, at the Company’s option, either (x) the Holder shall not be entitled to
participate in such Purchase Right to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such Purchase
Right (and beneficial ownership) to such extent) and such Purchase Right to such
extent shall be held in abeyance for the Holder until such time or times as its
right thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such right (and any Purchase Right granted, issued or sold on such
initial Purchase Right or on any subsequent Purchase Right to be held similarly
in abeyance) to the same extent as if there had been no such limitation) or
(y) the Holder shall receive upon exercise of any Purchase Rights for Purchase
Right Excess Shares and the payment of the subscription price therefor (and in
lieu of such Purchase Right Excess Shares) a right to acquire such Purchase
Right Excess Shares in the future without the payment of any additional
consideration (the “Excess Share Right”), which Excess Share Right shall contain
a limitation on exercise in the form of Section 3(d)(i) above, mutatis mutandis.
Notwithstanding anything to the contrary in this Note, (i) the Holder’s basic
Purchase Rights with respect to the Rights Offering shall be limited to, and
shall in no event exceed, 80% of the basic Purchase Rights to which the Holder
would otherwise be entitled in connection with the Rights Offering pursuant to
the first sentence of Section 6(b); provided, that the foregoing limitation
shall not restrict the Holder’s rights to exercise oversubscription rights, if
any, in accordance with the terms and conditions of the Rights Offering in
excess of the foregoing amounts. If requested by the Company, the Holder shall
promptly provide the Company with such information as the Company reasonably
request in order for the Company to determine the Holder’s and the Attribution
Parties beneficial ownership.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(b) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Holder, reduce the then
current Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

(8) INSTALLMENT CONVERSION OR REDEMPTION.

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
Installment Amount due on such date by converting all or some of such
Installment Amount into Common Stock, in accordance with this Section 8 (a
“Installment Conversion”); provided, however, that the Company may, at its
option following notice to the Holder as set forth below, pay the Installment
Amount by redeeming such Installment Amount in cash (a “Installment Redemption”)
or by any combination of an Installment Conversion and an Installment Redemption
so long as all of the outstanding applicable Installment Amount due on any
Installment Date shall be converted and/or redeemed by the Company on the
applicable Installment Date, subject to the provisions of this Section 8. On or
prior to the date which is the fifteenth (15th) Trading Day prior to each
Installment Date (each, an “Installment Notice Due Date”), the Company shall
deliver written notice (each, a “Company Installment Notice” and the date all of
the holders receive such notice is referred to as the “Company Installment
Notice Date”), to each holder of Notes which Company Installment Notice shall
(i) either (A) confirm that the applicable Installment Amount of the Holder’s
Note shall be converted to Common Stock in whole or in part pursuant to an
Installment Conversion (such amount to be converted, the “Installment Conversion
Amount”) or (B) (1) state that the Company elects to redeem for cash, or is
required to redeem for cash in accordance with the provisions of the Notes, in
whole or in part, the applicable

 

12



--------------------------------------------------------------------------------

Installment Amount pursuant to an Installment Redemption and (2) specify the
portion (including Interest and Late Charges, if any, on such amount and
Interest, if any) which the Company elects or is required to redeem pursuant to
an Installment Redemption (such amount to be redeemed, the “Installment
Redemption Amount”) and the portion (including Interest and Late Charges, if
any, on such amount and Interest, if any) that is the Installment Conversion
Amount, which amounts, when added together, must equal the applicable
Installment Amount and (ii) if the Installment Amount is to be paid, in whole or
in part, in Common Stock pursuant to an Installment Conversion, certify that
there has been no Equity Conditions Failure as of the Company Installment Notice
Date. Each Company Installment Notice shall be irrevocable. If the Company does
not timely deliver a Company Installment Notice in accordance with this
Section 8, then the Company shall be deemed to have delivered an irrevocable
Company Installment Notice confirming an Installment Conversion and shall be
deemed to have certified that there has been no Equity Conditions Failure in
connection with any such conversion on the Company Installment Notice Date and
Installment Date. Except as expressly provided in this Section 8(a), the Company
shall convert and/or redeem the applicable Installment Amount of this Note
pursuant to this Section 8 and the corresponding Installment Amounts of the
Other Notes pursuant to the corresponding provisions of the Other Notes in the
same ratio of the Installment Amount being converted and/or redeemed hereunder.
The Installment Conversion Amount (whether set forth in the Company Installment
Notice or by operation of this Section 8) shall be converted in accordance with
Section 8(b) and the Installment Redemption Amount shall be redeemed in
accordance with Section 8(c). Notwithstanding anything herein to the contrary,
in the event of any partial conversion or redemption of this Note, the Principal
amount converted or redeemed shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice or Redemption Notice, as
applicable

(b) Mechanics of Installment Conversion. If the Company delivers a Company
Installment Notice and confirms, or is deemed to have confirmed, in whole or in
part, an Installment Conversion in accordance with Section 8(a), then on the
applicable Installment Date, the Company shall, or shall direct the Transfer
Agent to, credit the Holder’s account with DTC (or if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the Holder a certificate) for an additional number of shares of
Common Stock, if any, equal to the quotient of (x) the applicable Installment
Conversion Amount as of the applicable Installment Date divided by (y) the
Installment Conversion Price then in effect (the “Installment Shares”);
provided, that there has been no Equity Conditions Failure (or such Equity
Conditions Failure is not waived in writing by the Holder) on each day during
the period commencing on such Company Installment Notice Date through the
applicable Installment Date. If an Event of Default occurs during the period
from any Company Installment Notice Date through the Installment Date, the
Holder may elect an Event of Default Redemption in accordance with Section 4(b).
All Installment Shares shall be fully paid and nonassessable shares of Common
Stock (rounded to the nearest whole share). If there is an Equity Conditions
Failure as of the Company Installment Notice Date, then unless the Company has
elected to redeem such Installment Amount, the Company Installment Notice shall
indicate that unless the Holder waives the Equity Conditions Failure, the
Installment Amount shall be redeemed for cash. If the Company confirmed (or is
deemed to have confirmed by operation of Section 8(a)) the conversion of the
applicable Installment Conversion Amount, in whole or in part, and there was no
Equity Conditions Failure as of the applicable Company Installment Notice Date
(or is deemed to have certified that there has been no Equity Conditions Failure
in connection with any such conversion have been satisfied by operation of
Section 8(a)) but an Equity Conditions Failure occurred between the applicable
Company Installment Notice Date and any time through the applicable Installment
Date (the “Interim Installment Period”), the Company shall provide the Holder a
subsequent notice to that effect. If there is an Equity Conditions Failure (or
such Equity Conditions Failure is not waived in writing by the Holder) during
such Interim Installment Period, then at the option of the Holder designated in
writing to the Company, the Holder may require the Company to do either one or
both of the following: (i) the Company shall redeem all or any part designated
by the Holder of the Installment Conversion Amount (such designated amount is
referred to as the “First Redemption Amount”) on such Installment Date and the
Company shall pay to the Holder on such Installment Date, by wire transfer of
immediately available funds, an amount in cash equal to 115% of such First
Redemption Amount and/or (ii) the Installment Conversion shall be null and void
with respect to all or any part designated by the Holder of the unconverted
Installment Conversion Amount and the Holder shall be entitled to all the rights
of a holder of this Note with respect to such amount of the Installment
Conversion Amount; provided, however, that the Conversion Price for such
unconverted Installment Conversion Amount shall thereafter be adjusted to equal
the lesser of (A) the Installment Conversion Price as in effect on the date on
which the Holder voided the Installment Conversion and (B) the Installment
Conversion Price as in effect on the date on which the Holder delivers a
Conversion Notice relating thereto. If the Company fails to

 

13



--------------------------------------------------------------------------------

redeem any First Redemption Amount on or before the applicable Installment Date
by payment of such amount on the applicable Installment Date, then the Holder
shall have the rights set forth in Section 11(a) as if the Company failed to pay
the applicable Company Installment Redemption Price (as defined below) and all
other rights under this Note (including, without limitation, such failure
constituting an Event of Default described in Section 4(a)(v)). Notwithstanding
anything to the contrary in this Section 8(b), but subject to the limitations
set forth in Section 3(d), until the Company credit the Holder’s account with
DTC, or if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the Holder a certificate for,
the shares of Common Stock representing the Installment Conversion Amount to the
Holder, the Installment Conversion Amount may be converted by the Holder into
Common Stock pursuant to Section 3. In the event that the Holder elects to
convert the Installment Conversion Amount prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the Installment
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice. (c) Mechanics of Installment
Redemption. If the Company elects an Installment Redemption in accordance with
Section 8, then the Installment Redemption Amount which is to be paid to the
Holder on the applicable Installment Date shall be redeemed by the Company and
the Company shall pay to the Holder on such Installment Date, by wire transfer
of immediately available funds, an amount in cash (the “Company Installment
Redemption Price”) equal to 100% of the Installment Redemption Amount. If the
Company fails to redeem the Installment Redemption Amount on the applicable
Installment Date by payment of the Company Installment Redemption Price on such
date, then at the option of the Holder designated in writing to the Company (any
such designation shall be deemed a “Conversion Notice” pursuant to Section 3(c)
for purposes of this Note), (i) the Holder shall have the rights set forth in
Section 11(a) as if the Company failed to pay the applicable Company Installment
Redemption Price and all other rights as a Holder of Notes (including, without
limitation, such failure constituting an Event of Default described in
Section 4(a)(v)) and (ii) the Holder may require the Company to convert all or
any part of the Installment Redemption Amount at the Installment Conversion
Price as in effect on the applicable Installment Date. Conversions required by
this Section 8(c) shall be made in accordance with the provisions of
Section 3(c). Notwithstanding anything to the contrary in this Section 8(c), but
subject to Section 3(d), until the Company Installment Redemption Price
(together with any interest thereon) is paid in full, the Installment Redemption
Amount (together with any interest thereon) may be converted, in whole or in
part, by the Holder into Common Stock pursuant to Section 3. In the event the
Holder elects to convert all or any portion of the Installment Redemption Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Installment Redemption Amount so converted shall be
deducted in reverse order starting from the final Installment Amount to be paid
hereunder on the final Installment Date, unless the Holder otherwise indicates
and allocates among any Installment Dates hereunder in the applicable Conversion
Notice.

(d) Deferred Installment Amount. Notwithstanding any provision of this Section 8
to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Business Day
immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount(s) deferred, the “Deferral Amount”) until
any subsequent Installment Date selected by the Holder, in its sole discretion,
in which case, the Deferral Amount shall be added to, and become part of, the
Installment Amount to be paid on such subsequent Installment Date and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

(e) Accelerated Installment Amount. Notwithstanding any provision of this
Section 8 to the contrary, if the Company delivers a Company Installment Notice
and confirms, or is deemed to have delivered and confirmed, in whole or in part,
an Installment Conversion in accordance with Section 8(a) with respect to an
Installment Date occurring on or after April 26, 2015 (each such applicable
Installment Date, a “Current Installment Date”), during the period commencing on
the fifteenth (15th) Trading Day immediately prior to such applicable Current
Installment Date and ending on the Trading Day immediately prior to the next
Installment Date (each, an “Installment Period”), the Holder may elect, at its
option and in its sole discretion, at one or more times in such Installment
Period, either (x) if such election is made prior to such Current Installment
Date, to increase the Company Installment Amount (and related Installment
Amount) with respect to such Current Installment Date or (y) if such election is
made on or after such Current Installment Date, to convert other Installment
Amounts as of such election date (each, an “Acceleration”, and each such amount
of increase or conversion, as applicable, an

 

14



--------------------------------------------------------------------------------

“Acceleration Amount”, and each such election date, an “Acceleration Date”), in
whole or in part, at the Installment Conversion Price of such Current
Installment Date (with “Installment Conversion Price” replacing “Conversion
Price” and the “Acceleration Date” replacing “Conversion Date” for all purposes
hereunder with respect to such Acceleration) in accordance with the conversion
procedures set forth in Section 3 hereunder, mutatis mutandis. Any such notice
delivered by the Holder shall set forth (i) the Acceleration Amount(s), (ii) the
applicable Current Installment Date and (iii) the date that such Acceleration
Amount(s) should have been paid if not for the Holder’s right to accelerate such
Installment Amount(s) pursuant to this Section 8(e). For the avoidance of doubt,
to the extent more than one Installment Period exists as of a given date, the
Holder shall have the option, in its sole discretion, to elect which Current
Installment Date and Installment Period shall apply with respect to such
Acceleration in such written notice. Notwithstanding the foregoing, with respect
to any Current Installment Date, the Holder may not elect to effect any
Acceleration with respect to such Current Installment Date (each, a “Related
Acceleration”) to the extent that (i) as of such time of determination the
Company has at least $20 million of unrestricted cash on its balance sheet and
the Holder has elected to effect one or more Accelerations in more than six
(6) prior Installment Periods, (ii) all the Related Accelerations in such
Installment Period, in the aggregate, exceed the Holder Pro Rata Amount of
(x) if prior to April 26, 2016, $3,000,000 or (y) if on or after April 26, 2016,
$3,225,000 or (iii) the number of Conversion Shares that would be issuable upon
such Current Installment Date, when combined with the number of shares of Common
Stock beneficially owned by the Holder and its Attribution Parties, would exceed
the Maximum Percentage.

(9) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(10) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock for each of
this Note and the Other Notes equal to 135% of the Conversion Rate with respect
to the Conversion Amount of each such Note as of the Issuance Date. So long as
any of this Note and the Other Notes are outstanding, the Company shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of
this Note and the Other Notes, the number of shares of Common Stock specified
above in this Section 11(a) as shall from time to time be necessary to effect
the conversion of all of the Notes then outstanding; provided, that at no time
shall the number of shares of Common Stock so reserved be less than the number
of shares required to be reserved pursuant hereto (in each case, without regard
to any limitations on conversions) (the “Required Reserve Amount”). The initial
number of shares of Common Stock reserved for conversions of this Note and the
Other Notes and each increase in the number of shares so reserved shall be
allocated pro rata among the Holder and the holders of the Other Notes based on
the Principal amount of this Note and the Other Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer this
Note or any of such holder’s Other Notes, each transferee shall be allocated a
pro rata portion of such holder’s Authorized Share Allocation. Any shares of
Common Stock reserved and allocated to any Person which ceases to hold any Notes
shall be allocated to the Holder and the remaining holders of Other Notes, pro
rata based on the Principal amount of this Note and the Other Notes then held by
such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure, the Company shall either (x) obtain the written consent of its
stockholders for the approval of an increase in the number

 

15



--------------------------------------------------------------------------------

of authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its Board of Directors to recommend to the stockholders that they
approve such proposal. In the event that the Company is prohibited from issuing
shares of Common Stock upon any conversion due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorized Failure Shares”), in lieu of delivering such Authorized
Failure Shares to the Holder, the Company shall pay cash in exchange for the
redemption of such portion of the Conversion Amount convertible into such
Authorized Failure Shares at a price equal to the sum of (i) the product of
(x) such number of Authorized Failure Shares and (y) the greatest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date the Holder delivers the applicable Conversion Notice with respect to such
Authorized Failure Shares to the Company and ending on the date of such issuance
and payment under this Section and (ii) to the extent the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Authorized Failure Shares, any brokerage
commissions and other out-of-pocket expenses, if any, of the Holder incurred in
connection therewith. Nothing contained in Section 10(a) or this Section 10(b)
shall limit any obligations of the Company under any provision of the Securities
Purchase Agreement.

(11) REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within three (3) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within three (3) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). The Company shall deliver the applicable
Company Installment Redemption Price to the Holder on the applicable Installment
Date. The Company shall pay the applicable Redemption Price to the Holder in
cash by wire transfer of immediately available funds pursuant to wire
instruction provided by the holder in writing to the Company on the applicable
due date. In the event of a redemption of less than all of the Conversion Amount
of this Note, if requested by the Holder and upon delivery by the Holder to the
Company of this Note, the Company shall promptly cause to be issued and
delivered to the Holder a new Note (in accordance with Section 16(d))
representing the outstanding Principal which has not been redeemed and any
accrued Interest on such Principal which shall be calculated as if no Redemption
Notice has been delivered. Notwithstanding anything herein to the contrary, in
connection with any redemption hereunder at a time the Holder is entitled to
receive a cash payment under any of the other Transaction Documents and the
Company does not timely pay such amounts as required by such Transaction
Documents, at the option of the Holder delivered in writing to the Company, the
applicable Redemption Price hereunder shall be increased by the amount of such
cash payment owed to the Holder under such other Transaction Document and, upon
payment in full or conversion in accordance herewith, shall satisfy the
Company’s payment obligation under such other Transaction Document. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 16(d)) to the Holder
representing such Conversion Amount to be redeemed and (z) the Conversion Price
of this Note or such new Notes shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided, (B) 80% of the lowest Closing Bid Price of the Common Stock
during the period beginning on and including the date on which the applicable
Redemption Notice is delivered to the Company and ending on and including the
date on which the applicable Redemption Notice is voided and (C) 80% of the
quotient of (I) the sum of each daily Weighted Average Price of the Common Stock
for each of the five (5) consecutive Trading Days immediately preceding the
applicable Conversion Date divided by (II) five (5) (it being understood and
agreed that all such determinations shall be appropriately adjusted

 

16



--------------------------------------------------------------------------------

for any stock dividend, stock split, stock combination or other similar
transaction during such period). The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 8 or pursuant to equivalent provisions
set forth in the Other Notes (each, an “Other Redemption Notice”), the Company
shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile or electronic mail a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from the Holder and each holder of the Other
Notes (including the Holder) based on the Principal amount of this Note and the
Other Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven Business Day
period.

(12) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

(13) COVENANTS.

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries other than Permitted Senior Indebtedness.

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than Permitted Indebtedness.

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

(d) Restricted Payments.

(i) The Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, redeem, defease, repurchase, repay or
make any payments in respect of, by the payment of cash or cash equivalents (in
whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness
(other than this Note and the Other Notes and Permitted Senior Indebtedness),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing.

(ii) The Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, redeem, defease, repurchase, repay or
make any payments in respect of, by the payment of cash or cash equivalents (in
whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness
(including, without limitation Permitted Indebtedness other than this Note, the
Other Notes and Permitted Senior Indebtedness), by way of payment in respect of
principal of (or premium, if any) such Indebtedness. For clarity, such
restriction shall not preclude the payment of regularly scheduled principal and
interest payments which may accrue under such Permitted Indebtedness.

 

17



--------------------------------------------------------------------------------

(e) Restriction on Redemption and Cash Dividends. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, redeem or repurchase its Equity Interest, or permit
any Subsidiary to redeem or repurchase its Equity Interests (except on a pro
rata basis among all holders thereof) or declare or pay any cash dividend or
distribution on any Equity Interest of the Company or of its Subsidiaries
without in each case the prior express written consent of the Required Holders;
provided, however, that notwithstanding the foregoing, without the prior written
consent of the Required Holders any wholly-owned Subsidiary may pay dividends or
otherwise make distributions to another wholly-owned Subsidiary or the Company
(solely to the extent any such Subsidiary has duly executed and delivered the
Guaranty Agreements to the Holder).

(f) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any material change in the nature of its business as
described in the Company’s most recent Annual Report filed on Form 10-K with the
SEC.

(g) Intellectual Property. The Company shall not, and the Company shall not
permit any of its Subsidiaries, directly or indirectly, to encumber or allow any
Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens and except where such encumbrance or
Lien would not reasonably be expected to have a Material Adverse Effect (as
defined in the Securities Purchase Agreement).

(h) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except to the
extent that the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that any wholly-owned Subsidiary may merge with or into another wholly-owned
Subsidiary or the Company.

(i) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its material
properties which are necessary in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times in all material respects
with the provisions of all material leases to which it is a party as lessee or
under which it occupies property, so as to prevent any loss or forfeiture
thereof or thereunder.

(j) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as management determines
is appropriate in light of the risks faced by the business.

(k) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an Affiliate thereof.

 

18



--------------------------------------------------------------------------------

(l) Minimum Cash. The Company shall promptly but in any event within one
(1) Business Day notify the Holder in writing if the cash on its balance sheet
is less than $20,000,000.

(m) Independent Investigation. At the request of the Required Holders, at no
more than one time in any twelve month period, either (x) at any time when an
Event of Default has occurred and is continuing, (y) upon the occurrence of an
event that with the passage of time or giving of notice would constitute an
Event of Default or (z) at any time the Holder reasonably believes an Event of
Default may have occurred or be continuing, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
the Required Holders to investigate as to whether any breach of this Note has
occurred (the “Independent Investigator”). If the Independent Investigator
determines that such breach of this Note has occurred, the Independent
Investigator shall notify the Company of such breach and the Company shall
deliver written notice to each holder of a Note of such breach. In connection
with such investigation, the Independent Investigator may, during normal
business hours, inspect all contracts, books, records, personnel, offices and
other facilities and properties of the Company and its Subsidiaries and, to the
extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants (including the
accountants’ work papers) and any books of account, records, reports and other
papers not contractually required of the Company to be confidential or secret,
or subject to attorney-client or other evidentiary privilege, and the
Independent Investigator may make such copies and inspections thereof as the
Independent Investigator may reasonably request. The Company shall furnish the
Independent Investigator with such financial and operating data and other
information with respect to the business and properties of the Company as the
Independent Investigator may reasonably request. The Company shall permit the
Independent Investigator to discuss the affairs, finances and accounts of the
Company with, and to make proposals and furnish advice with respect thereto to,
the Company’s officers, directors, key employees and independent public
accountants or any of them (and by this provision the Company authorizes said
accountants to discuss with such Independent Investigator the finances and
affairs of the Company and any Subsidiaries), all at such reasonable times, upon
reasonable notice, and as often as may be reasonably requested.

(14) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment or waiver of
any provision to this Note or any of the Other Notes. Any change, amendment or
waiver by the Company and the Required Holders shall be binding on the Holder of
this Note and all holders of the Other Notes. No consideration shall be offered
or paid to the Holder to amend or consent to a waiver or modification of any
provision of this Note unless the same consideration is also offered to all of
the holders of the Other Notes. The Holder shall be entitled, at its option, to
the benefit of any amendment to any of the Other Notes or adjustment to the
Conversion Price pursuant to Section 7(b) of the Other Notes.

(15) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.

(16) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 16(d) and subject
to Section 3(c)(iii)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 16(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of

 

19



--------------------------------------------------------------------------------

loss, theft or destruction, of any indemnification undertaking by the Holder to
the Company in customary and reasonable form and, in the case of mutilation,
upon surrender and cancellation of this Note, the Company shall execute and
deliver to the Holder a new Note (in accordance with Section 16(d)) representing
the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 16(d) and in Principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 16(a) or Section 16(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.

(17) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to seek an injunction restraining any breach, without
the necessity of showing economic loss and without any bond or other security
being required.

(18) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable out-of-pocket costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, reasonable attorneys’ fees and
disbursements. The Company expressly acknowledges and agrees that no amounts due
under this Note shall be affected, or limited, by the fact that the purchase
price paid for this Note was less than the original Principal amount hereof.

(19) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

20



--------------------------------------------------------------------------------

(20) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 20 shall permit any waiver of
any provision of Section 3(d).

(21) DISPUTE RESOLUTION.

(a) Submission to Dispute Resolution.

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, an Installment Conversion Price, a Weighted Average
Price or a fair market value or the arithmetic calculation of a Conversion Rate
or the applicable Redemption Price (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the Holder (as the case may be) shall submit the dispute to the
other party via facsimile (A) if by the Company, at any time after the
occurrence of the circumstances giving rise to such dispute or (B) if by the
Holder at any time after the Holder learned of the circumstances giving rise to
such dispute. If the Holder and the Company are unable to promptly resolve such
dispute relating to such Closing Bid Price, such Closing Sale Price, such
Conversion Price, such Installment Conversion Price, such Weighted Average Price
or such fair market value, or the arithmetic calculation of such Conversion Rate
or such applicable Redemption Price (as the case may be), at any time after the
second (2nd) Business Day following such initial notice by the Company or the
Holder (as the case may be) of such dispute to the Company or the Holder (as the
case may be), then the Holder may, at its sole option, select an independent,
reputable investment bank with the consent of the Company, not to be
unreasonably withheld, to resolve such dispute.

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 21 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses
(A) and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be split 50/50 by the Company and the Holder (or, to the extent any other
holders of Notes submitted such dispute to dispute resolution, such 50% shall be
allocated and paid pro rata by the Holder and such applicable other holders of
Notes based upon the aggregate principal amount of the Notes then outstanding of
the Holder and such applicable other holders of Notes) and such investment
bank’s resolution of such dispute shall be final and binding upon all parties
absent manifest error.

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 21 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration

 

21



--------------------------------------------------------------------------------

agreement) under § 7501, et seq. of the New York Civil Practice Law and Rules
(“CPLR”) and that the Holder is authorized to apply for an order to compel
arbitration pursuant to CPLR § 7503(a) in order to compel compliance with this
Section 21, (ii) the terms of this Note and each other applicable Transaction
Document shall serve as the basis for the selected investment bank’s resolution
of the applicable dispute, such investment bank shall be entitled (and is hereby
expressly authorized) to make all findings, determinations and the like that
such investment bank determines are required to be made by such investment bank
in connection with its resolution of such dispute and in resolving such dispute
such investment bank shall apply such findings, determinations and the like to
the terms of this Note and any other applicable Transaction Documents, (iii) the
Holder (and only the Holder), in its sole discretion, shall have the right to
submit any dispute described in this Section 21 to any state or federal court
sitting in The City of New York, Borough of Manhattan in lieu of utilizing the
procedures set forth in this Section 21 and (iv) nothing in this Section 21
shall limit the Holder from obtaining any injunctive relief or other equitable
remedies (including, without limitation, with respect to any matters described
in this Section 21).

(22) NOTICES; CURRENCY; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company shall
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided, that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day. Any
amount of Principal or other amounts due under the Transaction Documents which
is not paid when due (solely to the extent such amount is not then accruing
interest at the Default Rate) shall result in a late charge being incurred and
payable by the Company in an amount equal to interest on such amount at the rate
of eighteen percent (18.0%) per annum from the date such amount was due until
the same is paid in full (“Late Charge”).

(23) CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

(24) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

22



--------------------------------------------------------------------------------

(25) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address it set forth on the
signature page hereto and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 21. EACH OF THE COMPANY AND, BY ITS
ACCEPTANCE OF THIS NOTE, THE HOLDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(26) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(27) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

(28) SUBORDINATION TO PERMITTED SENIOR INDEBTEDNESS

(a) Subordination. In the event of (i) the occurrence of any Proceeding or
Redemption Event, all principal, interest and other obligations with respect to
any Permitted Senior Indebtedness shall first be paid (or with respect to any
letter of credit cash collateralized in the amount required under the documents
evidencing the Permitted Senior Indebtedness) in full in cash before the Holder
shall be entitled to receive or, if received, to retain any payment or
distribution with respect to this Note (except as otherwise permitted by
Section 28(b) below) and, during the continuance of any such Proceeding or such
Redemption Event, any payment or distribution of assets of the Company or any of
its Subsidiaries of any kind or character, whether in cash, property or

 

23



--------------------------------------------------------------------------------

securities (except as otherwise permitted by Section 28(b) below), to which the
Holder would be entitled with respect to this Note but for the provisions of
this Section 28 shall be paid by the Company or such Subsidiary or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment or distribution, or by the Holder who shall have received
such payment or distribution, directly to the Agent (as defined in the Permitted
Senior Indebtedness) to the extent necessary to pay in cash (or with respect to
any letter of credit cash collateralize in the amount required under the
documents evidencing the Permitted Senior Indebtedness) all such Permitted
Senior Indebtedness in full in cash after giving effect to any concurrent
payment or distribution to or for the holders of such Permitted Senior
Indebtedness, before any payment or distribution of any of the Subordinated
Indebtedness is made to (or retained by) the Holder or any other holders of any
of the Notes.

(b) Certain Rights. Notwithstanding the foregoing, nothing contained in this
Section 28 or elsewhere in this Note or any other Transaction Document, is
intended to or shall impair, as among the Company, its creditors including the
holders of Permitted Senior Indebtedness and the Holder, the right, which is
absolute and unconditional, of the Holder to convert this Note in accordance
herewith or, if prior to (or after the completion of) a Proceeding or Redemption
Event, to be paid the Principal hereof (and premium, if any), accrued Interest
hereon and all other amounts payable hereunder when due, all in accordance with
the terms of this Note.

(c) Rights of Holder Unimpaired. The provisions of this Section 28 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Permitted Senior Indebtedness upon the occurrence of (and
during the continuance of) a Proceeding or such Redemption Event and nothing in
this Section 28 shall impair, as between the Company and the Holder, the
obligation of the Company, which is unconditional and absolute, to pay to the
Holder the Principal hereof (and premium, if any), accrued Interest hereon and
all other amounts payable hereunder, all in accordance with the terms of this
Note.

(d) No Amendment or Waiver Without Permitted Senior Indebtedness Consent.
Notwithstanding anything herein to the contrary, if any Permitted Senior
Indebtedness remains outstanding, this Section 28 may not be amended without the
prior written consent of the holders of a majority in principal amount of such
Permitted Senior Indebtedness then outstanding.

(e) No Cross-Default of Notes Prior to Acceleration. Notwithstanding anything
herein to the contrary, a default under the Permitted Senior Indebtedness shall
not constitute an Event of Default hereunder unless all, or any part, of the
Permitted Senior Indebtedness is required by the holders of such Permitted
Senior Indebtedness to be paid or redeemed by the Company or any of its
Subsidiaries in connection with such default; provided, that such event giving
rise to such default under the Permitted Senior Indebtedness may, if applicable,
be an Event of Default hereunder.

(f) Miscellaneous. Nothing herein shall be deemed to amend, modify or waive any
rights of any holder of Permitted Senior Indebtedness with respect thereto or
shall grant the Holder any rights (whether of consent or otherwise) to any term
or condition or amendment, modification or waiver of the Permitted Senior
Indebtedness; provided, that notwithstanding the foregoing, neither the Company,
nor any of its Subsidiaries, nor the holders of Permitted Senior Indebtedness
shall amend, modify or waive any term or condition of the Permitted Senior
Indebtedness after the date hereof in a manner that would circumvent this
Section 28 or otherwise prohibit any rights granted to the Holder pursuant to
this Section 28 (whether to receive a cash payment when due prior to the
occurrence of a Proceeding or Redemption Event or shares of Common Stock in a
conversion at any time or otherwise). The Holder hereby acknowledges that the
Holder may not acquire or hold any Lien on any assets of the Company or any of
its Subsidiaries to secure this Note. The provisions of this Section 28 are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

(29) MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

24



--------------------------------------------------------------------------------

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

(b) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the Exchange Act. For clarity, the
purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the Common Stock in which holders of the
Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respect, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company.

(f) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 21. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

(g) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

25



--------------------------------------------------------------------------------

(h) “Common Stock” means (i) the Company’s shares of Class A Common Stock, par
value $0.10 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.

(i) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(j) “Conversion Shares” means shares of Common Stock issuable by the Company
pursuant to the terms of any of the Notes, including any related Interest and
Late Charges so converted, amortized or redeemed.

(k) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(l) “Designated Securities” means any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other properties offered pro rata to
record holders of any class of Common Stock in the Rights Offering.

(m) “Designated Transactions” means the Rights Offering and the transactions
contemplated by that certain securities purchase agreement, dated as of
September 3, 2014, pursuant to which, among other things, the Holder and certain
other purchaser parties thereto will agree to purchase in a private placement
separate from the Rights Offering, shares of Common Stock and receive warrants
to purchase shares of Common Stock, in each case pursuant to the terms and
conditions of such securities purchase agreement.

(n) “Eligible Market” means the Principal Market, The New York Stock Exchange,
The NASDAQ Global Market, The NASDAQ Capital Market or the NYSE MKT.

(o) “Equity Conditions” means each of the following conditions: (i) on each day
during Equity Conditions Measuring Period, either (x) all Registration
Statements filed and required to be filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all remaining
Registrable Securities including the shares of Common Stock issuable upon
conversion of the Conversion Amount that is subject to the applicable
Installment Conversion or Interest payment, as applicable, requiring the
satisfaction of the Equity Conditions, in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement) or (y) all Conversion Shares
issuable pursuant to the terms of this Note and the Other Notes and exercise of
the Warrants, including the shares of Common Stock issuable upon conversion of
the Conversion Amount that is subject to the applicable Installment Conversion
or Interest payment, as applicable, requiring the satisfaction of the Equity
Conditions, shall be eligible for sale without restriction pursuant to Rule 144
and without the need for registration under any applicable federal or state
securities laws; (ii) on each day during the Equity Conditions Measuring Period,
the Common Stock is designated for quotation on the Principal Market or any
other Eligible Market and shall not have been suspended from trading on such
exchange or market (other than suspensions of not more than two (2) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market been threatened, commenced or pending in writing by such exchange or
market; (iii) during the Equity Conditions Measuring Period, the Company shall
have delivered Conversion Shares pursuant to the terms of this Note and the
Other Notes and Warrant Shares upon exercise of the Warrants to the holders on a
timely basis as set forth in Section 3(c) hereof (and analogous provisions under
the Other Notes) and Section 1(a) of the Warrants; (iv) the shares of Common
Stock issuable upon conversion of the Conversion Amount that is subject to the
applicable Installment Conversion or Interest payment, as applicable, requiring
the satisfaction of the Equity Conditions may be issued in full without
violating Section 3(d) hereof and the rules or regulations of the Principal
Market or any other applicable Eligible Market; (v) during the Equity Conditions
Measuring Period, the Company shall not have failed to timely make any payments
within five (5) Business Days of when such payment is due pursuant to any
Transaction Document; (vi) during the Equity Conditions Measuring Period, there

 

26



--------------------------------------------------------------------------------

shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated, (B) an Event of Default or (C) an event that with the
passage of time or giving of notice would constitute an Event of Default;
(vii) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of all remaining Registrable
Securities, including the shares of Common Stock issuable upon conversion of the
Conversion Amount that is subject to the applicable Installment Conversion or
Interest payment, as applicable, requiring the satisfaction of the Equity
Conditions, in accordance with the terms of the Registration Rights Agreement or
(y) any shares of Common Stock issuable pursuant to the terms of this Note and
the Other Notes and shares of Common Stock issuable upon exercise of the
Warrants, including the shares of Common Stock issuable upon conversion of the
Conversion Amount that is subject to the applicable Installment Conversion or
Interest payment, as applicable, requiring the satisfaction of the Equity
Conditions, not to be eligible for sale without restriction pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act and any applicable state
securities laws; (viii) during the Equity Conditions Measuring Period, the
Company otherwise shall have been in compliance with and shall not have breached
any provision, covenant, representation or warranty of any Transaction Document;
(ix) the Holder shall not be in possession of any material, nonpublic
information received from the Company, any Subsidiary or its respective agent or
affiliates; (x) the shares of Common Stock issuable upon conversion of the
Conversion Amount that is subject to the applicable Installment Conversion or
Interest payment, as applicable, requiring the satisfaction of the Equity
Conditions are duly authorized and listed and eligible for trading without
restriction on an Eligible Market; (xi) the daily dollar trading volume of the
Common Stock as reported by Bloomberg for the average of the daily Weighted
Average Prices during the Equity Conditions Measuring Period shall be at least
$1,000,000; (xii) the daily dollar trading volume of the Common Stock as
reported by Bloomberg for each Trading Day during the ten (10) Trading Day
period ending on the Trading Day immediately prior to the applicable date of
determination shall be at least $500,000; and (xiii) on each Trading Day during
the Equity Conditions Measuring Period, Weighted Average Price of the Common
Stock equals or exceeds $1.00 (as adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction occurring after the
Subscription Date).

(p) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable date of determination
through the applicable date of determination, the Equity Conditions have not
each been satisfied (or waived in writing by the Holder).

(q) “Equity Conditions Measuring Period” means each day during the period
beginning twenty (20) Trading Days prior to the applicable date of determination
and ending on and including the applicable date of determination.

(r) “Equity Interests” means (a) all shares of capital stock (whether
denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(4) consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more

 

27



--------------------------------------------------------------------------------

than 50% of the outstanding shares of Voting Stock of the Company (not including
any shares of Voting Stock of the Company held by the other Person or other
Persons making or party to, or associated or affiliated with the other Persons
making or party to, such stock or share purchase agreement or other business
combination), or (5) the Company or any of its Subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock (which shall not include a reverse stock split), or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company.

(u) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(v) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

(w) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
Principal amount of this Note on the Closing Date and (ii) the denominator of
which is the aggregate principal amount of all Notes issued to the Purchasers
pursuant to the Securities Purchase Agreement on the Closing Date. In the event
the Holder shall sell or otherwise transfer or assign any portion of this Note,
the transferee shall be allocated a pro rata portion of the Holder’s Holder Pro
Rata Amount hereunder.

(x) “Holiday” means a day other than a Business Day or on which trading does not
take place on the Principal Market.

(y) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(z) “Installment Amount” means an amount equal to the sum of (i) the lesser of
(A)(I) with respect to each of the six Installment Dates from and including
September 26, 2014 through and including February 26, 2015 (collectively, the
“Adjusted Installment Dates”) $700,000 (provided, however, in the event that, on
or before March 31, 2015, the Company receives proceeds from the Rights Offering
of not less than $11,500,000 (the date such proceeds received by the Company
equal or exceed $11,500,000, the “Trigger Date”), then the foregoing amount in
this clause (A)(I) shall be changed from $700,000 to $1,050,000 for each
Adjusted Installment Date after the Trigger Date, if any, and the Company shall
prepay an additional $350,000 of Principal in cash for each Adjusted Installment
Date on or prior to the Trigger Date, if any, within five (5) Business Days
after the Trigger Date) plus any Deferral Amount deferred pursuant to
Section 8(d) and included in such Installment Amount plus any Acceleration
Amount that increases (and is included in) such Installment Amount pursuant to
Section 8(e), (II) with respect to the Installment Date on March 26, 2015,
$350,000 plus any Deferral Amount deferred pursuant to Section 8(d) and included
in such Installment Amount plus any Acceleration Amount that increases (and is
included in) such Installment Amount pursuant to Section 8(e), (III) with
respect to each

 

28



--------------------------------------------------------------------------------

Installment Date from and including April 26, 2015 through and including
March 26, 2016, $1,000,000 plus any Deferral Amount deferred pursuant to
Section 8(d) and included in such Installment Amount plus any Acceleration
Amount that increases (and is included in) such Installment Amount pursuant to
Section 8(e), and (IV) with respect to each Installment Date from and including
April 26, 2016 through and including the Maturity Date, $1,075,000.00 plus any
Deferral Amount deferred pursuant to Section 8(d) and included in such
Installment Amount plus any Acceleration Amount that increases (and is included
in) such Installment Amount pursuant to Section 8(e), and (B) the Principal
outstanding on such Installment Date, and (ii) accrued and unpaid Interest with
respect to such Principal and accrued and unpaid Late Charges, if any, with
respect to such Principal and Interest, as any such Installment Amount for each
Holder may be reduced pursuant to the terms hereof, whether upon conversion,
redemption or otherwise. In the event the Holder shall sell or otherwise
transfer or assign any portion of this Note, the transferee shall be allocated a
pro rata portion of each unpaid Installment Amount hereunder.

(aa) “Installment Conversion Price” means as of any date of determination, that
price which shall be the lower of (i) the Conversion Price then in effect and
(ii) the Market Price as of such date of determination.

(bb) “Installment Date” means September 26, 2014 and every calendar month
anniversary thereafter through and including the Maturity Date, or, if any such
date falls on a Holiday, the next day that is not a Holiday.

(cc) “Interest Notice Due Date” means the fifteenth (15th) Trading Day prior to
the applicable Interest Date.

(dd) “Interest Rate” means six percent (6.0%) per annum, subject to adjustment
as set forth in Section 2.

(ee) “Lead Investor” means Hudson Bay Master Fund Ltd.

(ff) “Market Price” means, as of any applicable date of determination, 90% of
the lesser of (i) the arithmetic average of the daily Weighted Average Prices of
the Common Stock during the ten (10) consecutive Trading Day period ending on
the second Trading Day immediately preceding the applicable date of
determination and (ii) the daily Weighted Average Price of the Common Stock on
the Trading Day immediately preceding the applicable date of determination. All
such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination, reclassification or other similar transaction
during such applicable period.

(gg) “Maturity Date” shall mean March 26, 2017; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, and (iii) if
a Holder elects to convert some or all of this Note pursuant to Section 3
hereof, and the Conversion Amount would be limited pursuant to Section 3(d)
hereunder, the Maturity Date until such time as such provision shall not limit
the conversion of this Note; provided, solely, with respect to this clause
(iii), that no interest shall accrue hereunder during such extended period.

(hh) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(ii) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital stock
or equivalent equity security is quoted or listed on an Eligible Market (or, if
so elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
entity designated by the Required Holders or in the absence of such designation,
such Person or entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.

 

29



--------------------------------------------------------------------------------

(jj) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) trade payables incurred in the ordinary course of business
consistent with past practice, (iii) unsecured Indebtedness incurred by the
Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Required Holders and approved by the Required Holders in
writing, and which Indebtedness does not provide at any time for (a) the
payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one
(91) days after the Maturity Date or later and (b) total interest and fees at a
rate in excess of six percent (6.0%) per annum, (iv) Indebtedness secured by
Permitted Liens described in clauses (iv) of the definition of Permitted Liens
and (v) Permitted Senior Indebtedness.

(kk) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix) and
(ix) Liens securing Permitted Senior Indebtedness.

(ll) “Permitted Senior Indebtedness” means Indebtedness pursuant to that certain
Amended and Restated Credit Agreement entered into by and between the Company
and Bank of America, N.A., dated as of February 3, 2011 as amended from time to
time pursuant to the terms thereof, and any extension, renewal, reinstatement or
refinancing of such Indebtedness; provided, however, that the aggregate
outstanding amount of such Indebtedness permitted hereunder (taking into account
the maximum amounts which may be advanced under the loan documents evidencing
such Permitted Senior Indebtedness) does not at any time exceed $50,000,000;
provided, further, that such Permitted Indebtedness shall not be amended,
extended, renewed, reinstated or refinanced to become Indebtedness of the
Company that is, directly or indirectly, convertible or exercisable into, or
exchangeable for, shares of Common Stock or any other Equity Interests of the
Company or any of its Subsidiaries.

(mm) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(nn) “Proceeding” means, solely with respect to the Company or any material
Subsidiary of the Company, the occurrence of any of the events described in
Section 4(a)(viii) or 4(a)(xi) of this Note.

(oo) “Principal Market” means The NASDAQ Global Select Market.

(pp) “Redemption Event” means the occurrence of both of the following events
(i) delivery by any holder of Notes of a valid Event of Default Redemption
Notice or a valid Change of Control Redemption Notice to the Company and
(ii) the election by holders of Senior Permitted Indebtedness to accelerate the
repayment, in full, of the Senior Permitted Indebtedness.

 

30



--------------------------------------------------------------------------------

(qq) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices and the Company Installment
Notices, each of the foregoing, individually, a Redemption Notice.

(rr) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Change of Control Redemption Price and the Company Installment
Redemption Price, each of the foregoing, individually, a Redemption Price.

(ss) “Registrable Securities” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

(tt) “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Subscription Date by and among the Company and the
Purchasers relating to, among other things, the registration of the resale of
the shares of Common Stock issuable upon conversion of this Note and the Other
Notes and exercise of the Warrants.

(uu) “Registration Statement” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

(vv) “Related Fund” means, with respect to any Person, a fund or account managed
by such Person or an Affiliate of such Person.

(ww) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding and
shall include the Lead Investor so long as the Lead Investor or any of its
Affiliates, in the aggregate, hold at least $5 million in aggregate Principal of
Notes.

( xx ) “Rights Offering” means a rights offering commenced on or after
September 3, 2014 and consummated on or prior to March 31, 2015, pursuant to
which the Company anticipates issuing to holders of its Common Stock (and
certain Person(s) who have the right to acquire shares of Common Stock) rights
to subscribe for and purchase shares of Common Stock.

(yy) “SEC” means the United States Securities and Exchange Commission.

(zz) “Securities Act” means the Securities Act of 1933, as amended.

(aaa) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
Purchasers of the Notes pursuant to which the Company issued the Notes and
Warrants.

(bbb) “Subscription Date” means March 20, 2014.

(ccc) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

(ddd) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(eee) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint,

 

31



--------------------------------------------------------------------------------

at least a majority of the board of directors, managers, trustees or other
similar governing body of such Person (irrespective of whether or not at the
time capital stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

(fff) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

(ggg) “Warrant Shares” means shares of Common Stock issuable by the Company upon
the exercise of any of the Warrants.

(hhh) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 21. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

[Signature Page Follows]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

The Wet Seal, Inc. By:   Name:   Title:  

 

33



--------------------------------------------------------------------------------

EXHIBIT I

THE WET SEAL, INC.

CONVERSION NOTICE

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by The Wet Seal, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Class A Common Stock par value $0.10 per share (the “Common
Stock”) of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 

Date of Conversion:   

 

Aggregate Conversion Amount to be converted:   

 

Please confirm the following information:

 

Conversion Price:   

 

Number of shares of Common Stock to be issued:   

 

 

¨    If this Conversion Notice is being delivered with respect to an
Acceleration, check here if Holder is electing to use the following Installment
Conversion Price:                     on the following Current Installment Date:
            .

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

¨    Check here if requesting delivery as a certificate to the following name
and to the following address:

 

Issue to:  

 

 

 

 

 

 

¨    Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:  

 

DTC Number:  

 

 

Account Number:   

 

 

34



--------------------------------------------------------------------------------

Installment Amounts to be reduced (or accelerated) and amount of reduction
(or acceleration):

 

 

Date:                          ,         

 

Name of Registered Holder

 

By:  

 

  Name:     Title:     Tax ID:  

 

  Facsimile:  

 

 

35



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company, LLC to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated September     , 2014 from the Company and acknowledged and agreed to by
American Stock Transfer & Trust Company, LLC.

 

THE WET SEAL, INC. By:  

 

  Name:   Title:

 

36